DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 15 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 2, 4, 11 – 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0176647).
Regarding Claim 1:
	Lee et al. teaches a sliding bearing (100) having a first bearing component (130) and a second bearing component (120), which are arranged such that they rotate relative to each other in a rotation direction about a rotation axis, wherein at least two sliding segments (132, 134) are arranged between the first bearing component and the second bearing component, wherein the at least two sliding segments each have a support structure (190) for fixing the sliding segment to the first or second bearing component, and a sliding surface (150) for bringing the sliding segment into sliding contact with the second or first bearing component, wherein the sliding surface has, in the rotation direction, a front leading edge and a rear trailing edge (Fig 1), wherein the sliding surface has an oil distribution groove (116), which is arranged directly adjacent to the front leading edge, and wherein the sliding segment has a passage opening (via 116) for supplying the oil distribution groove with oil, which preferably extends from a radial outer surface of the support structure to the oil distribution groove or to the sliding surface (Fig 1).
	Regarding Claim 2:
Lee et al. teaches the sliding surface of the sliding segment is round (Fig 1).
	Regarding Claim 4:
Lee et al. teaches the sliding surface has another oil distribution groove, which is arranged directly adjacent to the rear trailing edge (Fig 1).
	Regarding Claim 8:
Lee et al. teaches the oil distribution groove of the sliding surface is formed completely along the entire edge of the sliding surface (Fig 1).
	Regarding Claim 11:
Lee et al. teaches a channel (190) for allowing an oil to flow around the support structure, or for supplying the oil distribution groove with oil, is formed on the radial outer surface of the support structure.
	Regarding Claim 12:
Lee et al. teaches the sliding surface is rectangular or square and the oil distribution groove of the sliding surface is rectilinear (fig 1).
	Regarding Claim 13:
Lee et al. teaches the sliding surface is annular or annulus segment-shaped and the oil distribution groove of the sliding surface is one or more of straight and arcuate (Fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0176647) and in view of Shin et al. (US 2020/0291998).
Regarding Claim 14:
Lee et al. is silent to one or more of a rotation lock, and a bolt-shaped rotation lock, is formed on the radial outer surface of the support structure.
However, Shin et al. teaches one or more of a rotation lock (130), and a bolt-shaped rotation lock, is formed on the radial outer surface of the support structure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the rotation lock of Shin et al. in the bearing of Lee et al. in order to prevent rotation of the sliding bearing.
	Regarding Claim 15:
Lee et al. is silent to the sliding bearing is configured as one or more of a thrust bearing, and a thrust bearing for a power train of a wind turbine.
However, Shin et al. teaches the sliding bearing is configured as one or more of a thrust bearing, and a thrust bearing for a power train of a wind turbine (paragraphs 0003, 0036).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the bearing of Lee et al. as claimed since the claim is considered an intended use recitation, and such use of sliding bearings is made evident by Shin et al.

Allowable Subject Matter
Claims 3, 5 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The novelty of the claimed invention pertains to the arcuate shape of the oil groove spanning more than 90 degrees.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747